Opinion issued November
10, 2011.




 

 
 
 
 





 




 
     
In The
Court of Appeals
For The
First District of Texas
____________
 
NO. 01-10-00816-CV
____________
 
PATRICK A. ONYENAUCHEYA, Appellant
 
V.
 
I-10 BARKER CYPRESS, LTD., Appellee
 
 
 

On Appeal from the 151st District Court 
Harris County, Texas
Trial Court Cause No. 2010-27497
 
 
 

MEMORANDUM
OPINION
          This is an
appeal from a judgment signed August 27, 2010.  On September 6, 2011, the parties filed a
joint motion to render judgment in order to effectuate a compromise and
settlement agreement. See Tex. R. App. P. 42.1. 
          After
due consideration, the Court grants the
motion and renders the following
judgment effectuating the parties’ agreement:
(a) The trial court’s
judgment voiding the lien filing and granting a take nothing judgment on
appellant’s counterclaim is affirmed.
(b) The trial court’s
judgment awarding attorney’s fees is reversed and judgment rendered that appellee take nothing on its claim for attorney’s fees.
 (c) The trial court’s judgment awarding all
taxable costs in the trial court to appellee is
reversed, and judgment rendered that each party bear its own costs in the trial
court.
We dismiss any other pending motions
as moot.  The Clerk is directed to issue
mandate within 10 days of the date of this opinion.  See Tex.
R. App. P. 18.1.
                                                PER CURIAM
 
Panel consists of
Chief Justice Radack and Justices Bland and Huddle.